Citation Nr: 0838598	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-17 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from January 16 to 18, 2007 
at W.V. medical center.     



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of determinations dated in February 2007 and March 
2007 by the Department of Veterans Affairs Medical Center 
(VAMC) in Portland, Oregon, that determined that the veteran 
was not entitled to payment or reimbursement for the cost of 
private medical expenses incurred from January 16, 2007 to 
January 18, 2007 at the W.V. medical center.     

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized private 
medical treatment on January 16 to 18, 2007 at the W.V. 
medical center.  The treatment records show that the veteran 
sustained an intertrochanteric fracture of the left hip on 
January 12, 2007.  The veteran was admitted to the W.V. 
medical center on January 12, 2007 for treatment for this 
injury.  He underwent a closed reduction and internal 
fixation of the left hip.  On January 18, 2007, he was 
discharged and transferred to a VA rehabilitation facility.  
The veteran asserts that VA accepted his transfer on January 
16, 2007 but he was not actually transferred until January 
18, 2007.  Service connection is not in effect for a left hip 
disability.  He is requesting reimbursement for these medical 
expenses incurred from January 16 to January 18, 2007 under 
the provisions of 38 U.S.C.A. § 1725 (West 2002) and 
38 C.F.R. § 17.1002 (2008).   

Additional development is necessary before the Board can 
assess whether the criteria of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 have been met.  Payment or reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000- 1008.  To be eligible for 
reimbursement, the veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;


(b) The claim for payment or reimbursement 
for the initial evaluation and treatment 
is for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been 
hazardous to life or health (this standard 
would be met if there were an emergency 
medical condition manifesting itself by 
acute symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of immediate 
medical attention to result in placing the 
health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for 
a continued medical emergency of such a 
nature that the veteran could not have 
been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment); 

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider 
against a third party for payment of such 
treatment; and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of veterans, primarily those 
who receive emergency treatment for a 
service-connected disability).  See 
38 C.F.R. § 17.1002 (2008).

Prior to October 10, 2008, 38 U.S.C.A. § 1725 defined 
"emergency treatment" as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) 
(2002) (Emphasis added).   

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008), was signed into law.  The Veterans' Mental 
Health and Other Care Improvement Act of 2008 amended a 
portion of section 1725.  The definition of emergency 
treatment set forth in subsection (f)(1)(C) was amended.  
Subsection (f)(1) was amended by striking subparagraph (C) 
and inserting the following new subparagraph (C): 

''(C) until- ''(i) such time as the 
veteran can be transferred safely to a 
Department facility or other Federal 
facility and such facility is capable of 
accepting such transfer; or ''(ii) such 
time as a Department facility or other 
Federal facility accepts such transfer 
if- ''(I) at the time the veteran could 
have been transferred safely to a 
Department facility or other Federal 
facility, no Department facility or other 
Federal facility agreed to accept such 
transfer; and ''(II) the non-Department 
facility in which such medical care or 
services was furnished made and documented 
reasonable attempts to transfer the 
veteran to a Department facility or other 
Federal facility."  See the Veterans' 
Mental Health and Other Care Improvement 
Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008).

Additional information is necessary as to the circumstances 
surrounding the veteran's transfer to the VA rehabilitation 
facility on January 18, 2007.  As noted above, the veteran 
indicated that VA accepted his transfer on January 16 and he 
was cleared for the transfer on January 17, but he was not 
transferred until January 18.  Additional development is 
necessary to determine whether it was safe to transfer the 
veteran prior to January 18, 2007, and to determine the date 
that the VA rehabilitation facility was actually capable of 
accepting the veteran's transfer.  The VAMC should ask the VA 
rehabilitation facility and the W.V. medical center to submit 
information including records and documentation which set 
forth or addresses the circumstances of the veteran's 
transfer to the VA facility on January 18, 2007.  The only 
pertinent evidence of record which addresses this issue is 
the veteran's discharge summary which shows that date of the 
transfer but does not disclose the reason why the transfer 
occurred on January 18.   

The Board also finds that development is necessary to 
determine whether criteria set forth under 38 C.F.R. 
§ 17.1002 (e) have been met.  The Portland VAMC should 
provide information as to whether, when the emergency 
treatment was provided, the veteran was enrolled in the VA 
health care system and whether the veteran received medical 
care services under the authority of 38 U.S.C. chapter 17 
within 24 months preceding the emergency care treatment.    

Lastly, the veteran should be issued appropriate notice of 
the amended provisions of section 1725 set forth in the 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub.L.No. 110-387, § __, __Stat.__(2008).

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the veteran 
with notice of amended provisions of 
section 1725 as set forth in the 
Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-
387, § __, __Stat.__(2008). 

2.  The VAMC should ask the VA 
rehabilitation facility and the W.V. 
medical center to provide information and 
documentation that addresses when it was 
safe to transfer the veteran to the VA 
rehabilitation facility and the date that 
the VA rehabilitation facility was 
capable of accepting the transfer.  

3.  Then the VAMC should readjudicate the 
claim for entitlement to reimbursement 
for unauthorized private medical expenses 
incurred from January 16 to 18, 2007 at 
W.V. medical center under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002.  If the 
decision remains adverse, provide the 
veteran with a supplemental statement of 
the case that discusses all relevant laws 
and regulations, the evidence considered, 
and the bases for the decision.  Then, 
return the case to the Board for its 
review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

